    

INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT dated as of April 17, 2015 (this "Agreement") by
SWK Funding LLC (in its individual capacity, “SWK”), as Agent for the lenders
party to the Credit Agreement of even date herewith among Hooper Holmes, Inc., a
New York corporation (the “Borrower”), the lenders party thereto (the “Junior
Lenders”), and SWK, as agent (the “Agent”) for the Junior Lenders (the Agent and
the Junior Lenders being hereinafter referred to collectively as the "Junior
Lender"), in favor of ACF FinCo I LP, as assignee of Keltic Financial Partners
II, LP, a Delaware limited partnership (the “Senior Lender”).
W I T N E S S E T H:
WHEREAS, the Junior Lender desires to make a second lien term loan to the
Borrower in the original principal amount of $5,000,000 (such loan, including
any amendment, restatement, extension or other modification of such loan and any
promissory note or documentation related thereto, the “Junior Loan”);
WHEREAS, the Borrower and its wholly owned subsidiaries, Hooper Wellness, LLC
(“Hooper Wellness”), Hooper Distribution Services, LLC, Hooper Information
Services, Inc., Hooper Kit Services, LLC, Mid-America Agency Services,
Incorporated and TEG Enterprises, Inc., and Jefferson Acquisition, LLC, a wholly
owned subsidiary of Hooper Wellness (collectively, the “Hooper Subsidiaries,”
and together with the Borrower, the “Obligors”), are granting security interests
in all of their assets as security for the Junior Obligations (as defined
below), and the Hooper Subsidiaries are guarantying the Obligations (as defined
in the Junior Loan Agreement referred to below);
WHEREAS, the Borrower and the Senior Lender are parties to the Loan and Security
Agreement, dated as of February 28, 2013, as amended through the date hereof
(the “Senior Loan Agreement”), between the Senior Lender and the Borrower;
WHEREAS, the Senior Loan Agreement prohibits the incurrence by the Borrower of
the secured indebtedness under the Junior Loan Agreement and the granting of a
lien by the Borrower to secure such indebtedness and the Borrower has requested
that the Senior Lender consent to the incurrence by the Borrower of such
indebtedness and the granting of such lien; and
WHEREAS, the Senior Lender has agreed to consent to the incurrence by the
Borrower of the indebtedness under the Junior Loan Agreement and the granting of
a lien by the Borrower to secure such indebtedness subject to the Junior Lender
having executed and delivered this Agreement subordinating the Liens and certain
rights of the Junior Lender with respect to the Junior Obligations to the Liens
and certain rights of the Senior Lender with respect to the Senior Obligations
(as defined below);
NOW, THEREFORE, in consideration of the promises contained herein, the Senior
Lender and the Junior Lender agrees as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Senior Loan Agreement.
"Bankruptcy Code" means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.
"Business Day" means any day of the year that is not a Saturday, a Sunday or a
day on which banks are required or authorized to close in New York City.
“Collateral” means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of the Obligors, whether
now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted by an Obligor in favor of a Secured Creditor,
as security for all or any part of the Obligations.


"Debt Action" means (a) the filing of a lawsuit by any Secured Creditor solely
to collect the Obligations owed to such Secured Creditor and not to exercise
their secured creditor remedies in respect of the Collateral, (b) the demand by
any Secured Creditor for accelerated payment of any and all of the Obligations
owed to such Secured Creditor, (c) the filing of any notice of claim or
statement of interest and the voting of any such claim or interest in any
Insolvency Proceeding involving an Obligor, (d) the filing of any motion in any
Insolvency Proceeding permitted under Section 4 or (e) the filing of any
defensive pleading in any Insolvency Proceeding consistent with the terms of
this Agreement; provided, however, that any Lien obtained by a Secured Creditor
in respect of a Debt Action shall be subject to and governed by the terms of
this Agreement.


“DIP Cap” shall have the meaning set forth in Section 4(b).


“DIP Financing” shall have the meaning set forth in Section 4(b).


“DIP Liens” shall have the meaning set forth in Section 4(b).


"Disposition" means any sale, lease, exchange, transfer or other disposition,
and "Dispose" and shall have the correlative meaning.


"Enforcement Action" means (a) any action by any Secured Creditor to foreclose
on the Lien of any Person in any Collateral, (b) any action by any Secured
Creditor to take possession of (other than taking "possession" (as such term is
defined in the UCC) for the sole purpose of perfecting such Secured Creditor's
Lien on such Collateral), or sell or otherwise realize upon, or to exercise any
other rights or remedies with respect to, any Collateral, including any
Disposition after the occurrence of an Event of Default of any Collateral by an
Obligor with the consent of, or at the direction of, a Secured Creditor so long
as such Disposition is (i) on commercially reasonable terms, (ii) on an arm's
length basis and (iii) to a buyer not an affiliate of an Obligor, (c) the taking
of any other actions by a Secured Creditor against any Collateral, including the
taking of control or possession of (other than taking "control" or "possession"
(as such terms are defined in the UCC)), or the exercise of any right of setoff
with respect to, any Collateral and/or (d) the commencement by any Secured
Creditor of any legal proceedings or actions against or with respect to an
Obligor or an Obligor's property or assets or any Collateral to facilitate any
of the actions described in clauses (a), (b) and (c) above, provided that this
definition shall not include any Debt Action or the commencement of any
Insolvency Proceeding.


“Excess Senior Obligations" means the Senior Obligations that are in excess of
the Maximum Senior Principal Amount.


"Final Order" means an order of the applicable bankruptcy court or any other
court of competent jurisdiction as to which the time to appeal, petition for
certiorari, or move for reargument or rehearing has expired and as to which no
appeal, petition for certiorari, or other proceedings for reargument or
rehearing shall then be pending, or, in the event that an appeal, writ of
certiorari, or reargument or rehearing thereof has been filed or sought, such
order of such bankruptcy court or other court of competent jurisdiction shall
have been affirmed by the highest court to which such order was appealed, or
from which certiorari, reargument or rehearing was sought, and the time to take
any further appeal, petition for certiorari or move for reargument or rehearing
shall have expired, provided that the possibility that a motion under Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure or any analogous rule under the
Federal Rules of Bankruptcy Procedure or applicable state court rules of civil
procedure may be filed with respect to such order shall not cause such order not
to be a Final Order.
“Insolvency Proceeding” shall mean, with respect to an Obligor any other any
Person, the occurrence of any of the following: (i) such Person shall be
adjudicated insolvent or bankrupt or institutes proceedings to be adjudicated
insolvent or bankrupt, or shall generally fail to pay or admit in writing its
inability to pay its debts as they become due, (ii) such Person shall seek
dissolution or reorganization or the appointment of a receiver, trustee,
custodian or liquidator for it or a substantial portion of its property, assets
or business or to effect a plan or other arrangement with its creditors, (iii)
such Person shall make a general assignment for the benefit of its creditors, or
consent to or acquiesce in the appointment of a receiver, trustee, custodian or
liquidator for a substantial portion of its property, assets or business,
(iv) such Person shall file a voluntary petition under any bankruptcy,
insolvency or similar law, (v) such Person shall take any corporate or similar
act in furtherance of any of the foregoing, or (vi) such Person, or a
substantial portion of its property, assets or business, shall become the
subject of an involuntary proceeding or petition for (A) its dissolution or
reorganization or (B) the appointment of a receiver, trustee, custodian or
liquidator, and (I) such proceeding shall not be dismissed or stayed within
sixty days or (II) such receiver, trustee, custodian or liquidator shall be
appointed.


“Junior Adequate Protection Lien” shall have the meaning set forth in Section
4(d).


"Junior Default" means any "Event of Default" under the Junior Loan Agreement.


"Junior Default Notice" means with respect to the Junior Loan Agreement, a
written notice from the Junior Lender to the Senior Lender, with a copy to the
Borrower, indicating that a Junior Default has occurred and describing such
Junior Default in reasonable detail.


“Junior Guarantee and Collateral Agreement” shall mean that certain Guarantee
and Collateral Agreement of even date herewith by the Obligors in favor of SWK,
as Agent for the Junior Lenders, as amended, supplemented or otherwise modified
from time to time.


“Junior Loan Agreement” shall mean that certain Credit Agreement of even date
herewith among the Borrower, the Junior Lenders and SWK, as Agent for the Junior
Lenders, as amended, supplemented or otherwise modified from time to time.


"Junior Obligations" shall mean all Obligations (as defined in the Junior Loan
Agreement)and all Guaranteed Obligations (as defined in the Junior Guarantee and
Collateral Agreement), whether now existing or hereafter created or incurred,
and whether they are or may be direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated, or
joint, several or joint and several, all interest thereon, and all fees, costs
and other charges related thereto (including all interest, fees, costs and other
charges accruing after the commencement of any Insolvency Proceeding including
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of an Obligor, whether or not allowed
in such case, proceeding or other action), all renewals, extensions and
modifications thereof and any notes issued in whole or partial substitution
therefor.    
    
“Lien” shall mean any lien, claim, charge, pledge, security interest,
assignment, hypothecation, deed of trust, mortgage, lease, conditional sale,
retention of title or other preferential arrangement having substantially the
same economic effect as any of the foregoing, whether voluntary or imposed by
law.


"Maximum Senior Principal Amount" means, as of any date of determination, (a)
$7,000,000 plus (b) any additional principal amounts advanced by the Senior
Lender under the Senior Loan Agreement not to exceed $700,000 plus (c) interest,
fees, costs, expenses, indemnities and other amounts payable pursuant to the
terms of the Senior Loan Agreement, to the extent the same are added to the
principal amount of the Senior Obligations, and all permanent reductions of
revolving loan commitments under the Senior Loan Agreement after the date
hereof, other than as a result of a refinancing of the Senior Obligations.


"Obligations" means the Senior Obligations and the Junior Obligations, or any of
them, as the context may require.
    
“Payment in Full” or “Paid in Full” shall mean the full, final and indefeasible
payment of the Senior Obligations in cash or immediately available funds


"Purchase Notice" shall have the meaning set forth in Section 6(a).


"Post-Petition Interest" shall mean interest on the Senior Obligations at the
rate stated in the Senior Loan Agreement from the date of the filing by or
against an Obligor of a petition under any bankruptcy, insolvency or similar law
to the date of the indefeasible payment in full of the Senior Obligations.


“Release Documents” means, with respect to the Collateral, terminations of
financing statements, partial lien releases, mortgage satisfactions and
discharges, endorsements, assignments or other instruments of transfer,
termination or release.


"Release Event" means the taking of any Enforcement Action to Dispose of
Collateral by the Senior Lender or, after the occurrence and during the
continuance of an Insolvency Proceeding, the entry of an order of the Bankruptcy
Court pursuant to Section 363 of the Bankruptcy Code authorizing the sale of all
or any portion of the Collateral conducted in accordance with Section 4(f).


“Recovery” shall have the meaning set forth in Section 4(e).


“Reorganization Security” shall have the meaning set forth in Section 4(i).


"Secured Creditors" means the Senior Lender and the Junior Lender, or any of
them.


“Senior Adequate Protection Lien” shall have the meaning set forth in Section
4(b).


“Senior Default” shall mean a Default or Event of Default as defined in the
Senior Loan Agreement.


"Senior Default Notice" means with respect to the Senior Loan Agreement, a
written notice from the Senior Lender to the Junior Lender, with a copy to the
Borrower, indicating that a Senior Default has occurred and describing such
Senior Default in reasonable detail.


"Senior Obligations" shall mean all Obligations (as defined in the Senior Loan
Agreement), whether now existing or hereafter created or incurred, and whether
they are or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or joint, several
or joint and several, all interest thereon, and all fees, costs and other
charges related thereto (including all interest, fees, costs and other charges
accruing after the commencement of any Insolvency Proceeding including the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of an Obligor, whether or not allowed in such case,
proceeding or other action), all renewals, extensions and modifications thereof
and any notes issued in whole or partial substitution therefor.    


“Senior Termination” has the meaning specified in Section 8.


"Standstill Period" means the period commencing on the date of (a) a Junior
Default and ending upon the date which is the earlier of (i) 180 days after the
Senior Lender has received a Junior Default Notice with respect to such Junior
Default and (ii) the date on which the Senior Obligations (other than the Excess
Senior Obligations) have been Paid in Full or (b) a Senior Default and ending
upon the date which is the earlier of (i) 180 days after the Junior Lender has
received a Senior Default Notice with respect to such Senior Default and (ii)
the date on which the Senior Obligations have been Paid in Full.


"UCC" means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
"UCC Notice" shall have the meaning set forth in Section 2(g).
Section 2.    Suspension of Payment; Subordination in Insolvency Proceeding;
Lien Priority; Collateral Management.


(a) Payments to Junior Lender. Prior to Senior Termination, commencing on the
date that the Junior Lender receives a Senior Default Notice, the Junior Lender
shall not be entitled to receive or retain any payment in respect of the Junior
Obligations through the end of the earlier of (i) the Standstill Period
commencing on such date of receipt of the Senior Default Notice, or (ii) the
date upon which the Senior Default referenced in the Senior Default Notice is
either cured by the Borrower or another Obligor or waived by the Senior Lender.
If the Junior Lender receives any payment in respect of the Junior Obligations
during such Standstill Period, the Junior Lender will hold the amount so
received in trust for the Senior Lender and will forthwith turn over such
payment to the Senior Lender in the form received (except for the endorsement of
the Junior Lender where necessary) for application to then‑existing Senior
Obligations (whether or not due), in such manner of application as the Senior
Lender may deem appropriate. If the Junior Lender fails to make any endorsement
required under this Agreement, the Senior Lender, or any of its officers or
employees or agents on behalf of the Senior Lender, is hereby irrevocably
appointed as the attorney‑in‑fact (which appointment is coupled with an
interest) for the Junior Lender to make such endorsement in the Junior Lender's
name.
(a)    Distributions. Upon any distribution to creditors of an Obligor in a
liquidation or dissolution of such Obligor or upon the commencement of any
Insolvency Proceeding: (i) the holders of the Senior Obligations shall be
entitled to receive payment in full in cash, or to have such payment duly
provided for, of all amounts payable under or in respect of the Senior
Obligations (including Post-Petition Interest accrued after the commencement of
such Insolvency Proceeding at the rate provided in the Senior Loan Agreement)
before the Junior Lender shall be entitled to receive from such Obligor or its
assets any payment under or in respect of the Junior Obligations and (ii) until
the holders of the Senior Obligations have received such payment in full in
cash, or such payment is duly provided for, any distribution from such Obligor
or its assets to which the Junior Lender would otherwise be entitled shall be
made to the holders of the Senior Obligations. Subject to Senior Termination,
the Junior Lender shall be subrogated to the rights of the holders of the Senior
Obligations to receive payments or distributions in cash or property applicable
to the Senior Obligations, and no payment or distribution made to the Senior
Lender by virtue of this Agreement that otherwise would have been made to the
Junior Lender shall be deemed to be a payment by such Obligor on account of the
Junior Obligations, it being understood that the provisions of this Section 2(b)
are intended solely for the purpose of defining the relative rights of the
Junior Lender, on the one hand, and the Senior Lender, on the other hand.
(b)    Priorities. Each of the Senior Lender and the Junior Lender hereby
acknowledges that the Secured Creditors have been granted Liens upon the
Collateral to secure their respective Obligations. Until the Senior Termination
has occurred, the Liens of the Senior Lender on the Collateral securing the
Senior Obligations (other than the Excess Senior Obligations) are and shall be
senior and prior in right to the Liens of the Junior Lender on the Collateral
securing the Junior Obligations, and such Liens of the Junior Lender on the
Collateral securing the Junior Obligations are and shall be junior and
subordinate to the Liens of the Senior Lender on the Collateral securing the
Senior Obligations. Any Liens of the Senior Lender on the Collateral securing
the Excess Senior Obligations are and shall be junior and subordinate in all
respects to the Liens of the Junior Lender on the Collateral securing the Junior
Obligations. The priorities of the Liens provided in this Section 2(c) shall not
be altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of any of the
Obligations, nor by any action or inaction which any of the Secured Creditors
may take or fail to take in respect of the Collateral. The subordination of the
Liens provided for in this Section 2(c) affects only the relative priority of
those Liens, and does not subordinate any Obligations in right of payment to any
other Obligations. Nothing in this Agreement will affect the entitlement of the
Junior Lender to receive and retain payments of interest, principal and other
amounts in respect of the Junior Obligations unless the receipt is expressly
prohibited by this Agreement.
(c)    No Alteration of Priority. The priorities set forth in this Agreement are
applicable irrespective of the order or time of attachment, or the order, time
or manner of perfection, or the order or time of filing or recordation of any
document or instrument, or other method of perfecting a Lien in favor of each
Secured Creditor in any Collateral, and notwithstanding any conflicting terms or
conditions which may be contained in any documents.
(d)    Challenge to Liens. Each of the Senior Lender and the Junior Lender
agrees that it will not (and hereby waives any right to) directly or indirectly
contest or support any other Person (including a committee in any Insolvency
Proceeding) in contesting, in any proceeding (including any Insolvency
Proceeding), the perfection, priority, validity, extent or enforceability of a
Lien held, or purported to be held, by or on behalf of the Senior Lender or the
Junior Lender in Collateral or the provisions of this Agreement, provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the Senior Lender or the Junior Lender to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens.
(e)    Proceeds of Collateral. Unless the Senior Obligations (other than Excess
Senior Obligations) have been Paid in Full, any Collateral or proceeds thereof
received by the Junior Lender, or any payment or distribution, that may be
received by the Junior Lender (other than Reorganization Securities) (i) in
connection with the exercise of any right or remedy (including any right of
setoff) with respect to the Collateral, (ii) in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation) in
respect of the Collateral, (iii) from the collection or other Disposition of, or
realization on, the Collateral by the Junior Lender whether or not pursuant to
an Insolvency Proceeding or (iv) in violation of this Agreement, shall be
segregated and held in trust and promptly paid over to the Senior Lender.
(f)    Management of Collateral. Until Payment in Full of the Senior Obligations
(other than Excess Senior Obligations), subject to the other terms and
conditions of this Agreement, the Senior Lender shall have the exclusive right
to manage, perform and enforce the terms of the Senior Loan Agreement with
respect to the Collateral, including, without limitation, prosecuting
Enforcement Actions, to exercise and enforce all privileges and rights
thereunder according to their sole discretion and the exercise of their sole
business judgment, including the exclusive right to take or retake control or
possession of the Collateral and to hold, prepare for sale, process, Dispose of,
or liquidate the Collateral and to incur expenses in connection with such
Disposition and to exercise all the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction. In conducting any public or
private sale under the UCC, the Senior Lender shall give the Junior Lender such
notice (a "UCC Notice") of such sale as may be required by the applicable UCC;
provided, however, that 10 days' notice shall be deemed to be commercially
reasonable notice. Except as specifically provided in this Section 2(g) or
Section 2(h) below, notwithstanding any rights or remedies available to a Junior
Lender under any of the Junior Loan Agreement, applicable law or otherwise,
until Payment in Full of the Senior Obligations (other than Excess Senior
Obligations), no Junior Lender shall, directly or indirectly, take any
Enforcement Action, provided that upon the expiration of the applicable
Standstill Period, the Junior Lender may take any Enforcement Action (provided
that it gives the Senior Lender at least 10 days written notice prior to taking
such Enforcement Action, which notice may be given during the pendency of the
applicable Standstill Period); provided further, however, that, notwithstanding
the expiration of a Standstill Period or anything herein to the contrary, in no
event shall the Junior Lender exercise or continue to exercise any such rights
or remedies, or commence or petition for any such action or proceeding
(including any foreclosure action or proceeding or any Insolvency Proceeding) if
the Senior Lender shall have commenced the enforcement or exercise of any rights
or remedies with respect to any of the Collateral or any such action or
proceeding (including, without limitation, any of the following) has occurred
and is continuing: (i) the diligent pursuit of solicitation of bids from third
parties to conduct the liquidation of all or any material portion of the
Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, auctioneers or other third parties for the
purpose of valuing, marketing, promoting or selling all or any material portion
of the Collateral and such sales brokers, marketing agents, investment bankers,
accountants, auctioneers or other third parties are diligently pursuing such
process, (ii) the initiation of any action to take possession of all or any
material portion of the Collateral or the commencement of any legal proceedings
or actions against or with respect to the foreclosure and sale of all or any
material portion of the Collateral, (iii) diligently attempting in good faith to
vacate any stay prohibiting an Enforcement Action with respect to all or any
material portion of the Collateral or any other Enforcement Action or (iv) an
Insolvency Proceeding.
(g)    Permitted Actions. Section 2(g) shall not be construed to limit or impair
in any way the right of: (i) any Secured Creditor to bid for or purchase
Collateral at any public, private or judicial foreclosure upon such Collateral
initiated by any Secured Creditor provided that the Junior Lender shall not be
permitted to credit bid on any Collateral at any public, private or judicial
foreclosure sale unless such credit bid shall include cash in an amount
sufficient to cause the Senior Obligations (other than Excess Senior
Obligations) to be immediately Paid in Full, (ii) any Secured Creditor to join
(but not control) any foreclosure or other judicial lien enforcement proceeding
with respect to the Collateral initiated by another Secured Creditor for the
sole purpose of protecting such Secured Creditor's Lien on the Collateral, so
long as it does not materially delay or interfere with the exercise by such
other Secured Creditor of its rights under this Agreement, the respective loan
documents or applicable law, (iii) any Secured Creditor to take any Debt Action,
(iv) any Secured Creditor to take action to create, perfect, preserve or protect
its Lien on the Collateral, so long as such actions are not adverse to the
priority status of the Liens on the Collateral set forth in this Agreement, (v)
any Secured Creditor to exercise rights as an unsecured creditor in accordance
with Section 4(i) hereof, provided that the Junior Lender shall not directly or
indirectly participate or join in the commencement of any Insolvency Proceeding,
(vi) the Junior Lender to make any filings and make any arguments and motions
with respect to the Junior Obligations and the Collateral that are, in each
case, in accordance with the terms of this Agreement, or (vii)  the Junior
Lender to receive any remaining proceeds of Collateral for application to the
Junior Obligations after Payment in Full of the Senior Obligations.
(h)    No Implied Waiver or Amendment. The Senior Lender shall not be prejudiced
in its right to enforce subordination the Junior Lender’s Liens on the
Collateral by any act or failure to act on the part of any Obligor or any other
Person whether or not such act or failure shall give rise to any right of
rescission or other claim or cause of action on the part of the Junior Lender.
(i)    Enforceability. The provisions of this Section 2 shall be enforceable
against the Obligors, the Junior Lender or the Senior Lender by the Senior
Lender or any other holder of Senior Obligations, or the Junior Lender or any
other holder of Junior Obligations, as the case may be.
Section 3.    Covenants.    
(a)    Amendments to Senior Loan Agreement and Related Documents. The Senior
Lender, at any time and from time to time, may, without consent of or notice to
the Junior Lender, without incurring any liability to the Junior Lender and
without impairing or releasing any rights or obligations hereunder or otherwise,
enter into such agreements, amendments and modifications with any Obligor as the
Senior Lender may deem proper, extending the time of payment of or renewing or
otherwise altering the terms and conditions of the Senior Obligations; provided,
however, that, without the consent of the Junior Lender, the Senior Lender shall
not amend, restate, supplement, modify, substitute, renew or replace any or all
of the Senior Loan Agreement or related documents, or waive any term thereof if
the effect thereof would be to (i) violate or directly conflict with any
provision of this Agreement, (ii) increase the Revolving Credit Rate or the
Default Rate, (iii) change the final maturity date of the Senior Loan Agreement
to a date later than February 28, 2019, (iv) shorten the maturity of the Senior
Loan Agreement, (v) increase the principal amount of the Senior Obligations in
excess of the Maximum Senior Principal Amount, or (vi) modify or add any
covenant or event of default under the Senior Loan Agreement or related
documents which directly restricts any Obligor from making payments under the
Junior Loan Agreement which would otherwise be permitted under the Senior Loan
Agreement and this Agreement as in effect on the date hereof.
(a)    Amendments to Junior Loan Agreement and Related Documents. The Junior
Lender may at any time and from time to time and without consent of or notice to
the Senior Lender, without incurring any liability to the Senior Lender and
without impairing or releasing any rights or obligations hereunder or otherwise,
amend, restate, supplement, modify, substitute, renew or replace any or all of
the Junior Loan Agreement; provided, however, that, until the Senior Termination
has occurred, without the consent of the Senior Lender, the Junior Lender shall
not amend, restate, supplement, modify substitute, renew or replace any or all
of the Junior Loan Agreement or waive any term thereof if the effect thereof
would be to (i) violate or directly conflict with any provision of this
Agreement, (ii) directly or indirectly result in an increase in the total yield
on the Junior Obligations to an amount greater than 3% per annum above such
total yield that is in effect on the date hereof, (iii) shorten the maturity of
the Junior Obligations or require that any payment on the Junior Obligations be
made earlier than the date originally scheduled for such payment or that any
commitment expire any earlier than the date originally scheduled therefor, (iv)
add or modify in a manner adverse to any Obligor or the Senior Lender any
covenant, agreement or event of default under the Junior Loan Agreement and
related documents unless corresponding provisions of the Senior Loan Agreement
have been amended or modified, with appropriate differences in the covenant and
default levels and thresholds consistent with the covenants and defaults in the
Senior Loan Agreement, (v) increase the principal amount of the Junior
Obligations, or (vi) alter any of the subordination provisions with respect to
the Junior Obligations.
(b)    Turnover by Junior Lender. Prior to Payment in Full of the Senior
Obligations (other than the Excess Senior Obligations), the Junior Lender shall
remit to the Senior Lender, as soon as available and in any event not later than
five (5) days after the receipt by the Junior Lender thereof, all cash or other
property held by or on behalf of the Junior Lender constituting proceeds of the
Collateral.
(c)    Turnover by Senior Lender. Upon Payment in Full of the Senior Obligations
(other than the Excess Senior Obligations), the Senior Lender shall remit to the
Junior Lender, as soon as available and in any event not later than five (5)
days after the receipt by the Senior Lender thereof, all cash or other property
held by or on behalf of the Senior Lender constituting proceeds of the
Collateral.
(d)    Release of Collateral Upon Release Event. The Junior Lender shall, at any
time in connection with a Release Event with respect to any Collateral: (i) upon
the request of the Senior Lender with respect to the Collateral subject to such
Release Event (which request will specify the principal proposed terms of the
sale and the type and amount of consideration expected to be received in
connection therewith), release or otherwise terminate its Liens on such
Collateral, to the extent the Disposition of such Collateral is either by the
Senior Lender or its agents or representatives or any Obligor at the direction
of the Senior Lender in accordance with the definition of Enforcement Action
 and (ii) deliver such Release Documents and take such further actions as Senior
Lender may reasonably require in connection therewith, provided that, (A) such
release by the Junior Lender shall not extend to or otherwise affect any of the
rights of the Junior Lender to the proceeds from any such Disposition of
Collateral, (B) the Senior Lender shall promptly apply such proceeds to pay the
Senior Obligations until the same have been Paid in Full (together with a
concurrent reduction of the Maximum Senior Principal Amount by the amount of
such payment), (C) such release or termination shall occur concurrently with the
release or termination of the Senior Lender's security interest in the
Collateral subject to such Release Event and (D) no such release and/or
authorization documents shall be delivered (x) to the Borrower or any other
Obligor or (y) more than 2 Business Days prior to the date of the closing of the
Disposition of such Collateral, provided further that, if the closing of the
Disposition of the Collateral subject to such Release Event is not consummated
within 30 days of the proposed date of closing or any agreement governing such
Disposition is terminated, the Senior Lender shall promptly, upon the Junior
Lender's request, return all Release Documents to the Junior Lender.
Section 4.    Insolvency Proceedings.
(a)    Bankruptcy. This Agreement shall be applicable both before and after the
filing of any petition by or against the Borrower under the Bankruptcy Code or
any other Insolvency Proceeding and all converted or succeeding cases in respect
thereof, and all references herein to an Obligor shall be deemed to apply to the
trustee for such Obligor and such Obligor as a debtor-in-possession. The
relative rights of the Senior Lender and the Junior Lender in respect of any
Collateral or proceeds thereof shall continue after the filing of such petition
on the same basis as prior to the date of such filing, subject to any court
order approving the financing of, or use of cash collateral by, the applicable
Obligor. This Agreement shall constitute a "subordination agreement" for the
purposes of Section 510(a) of the Bankruptcy Code and shall be enforceable in
any Insolvency Proceeding in accordance with its terms.
(b)    Financing Matters. If an Obligor becomes subject to any Insolvency
Proceeding, and if the Senior Lender desires to consent (or not object) to the
sale, use or lease of cash or other collateral under the Bankruptcy Code or
otherwise to provide financing to such Obligor under the Bankruptcy Code or
otherwise or to consent (or not object) to the provision of such financing to
such Obligor by any third party (a “DIP Financing”), then the Junior Lender
agrees that (i) to the extent the aggregate principal amount of loans
outstanding under any such DIP Financing together with the aggregate outstanding
principal amount of the pre-petition Senior Obligations does not exceed 110% of
the aggregate outstanding principal amount of the Senior Obligations immediately
prior to the commencement of the Insolvency Proceedings (the "DIP Cap"), such
DIP Financing (and any Senior Obligations not in excess of the Maximum Senior
Principal Amount which arose prior to the Insolvency Proceeding) may be secured
by Liens on all or a part of the assets of such Obligor which shall be superior
in priority to the Liens on the assets of such Obligor held by any other Person,
(ii) notice received three (3) Business Days prior to the entry of an interim
order approving such DIP Financing and notice received fourteen (14) calendar
days prior to entry of a Final Order approving such DIP Financing, shall be
adequate notice, (iii) so long as the aggregate principal amount of such DIP
Financing does not exceed the DIP Cap, the Junior Lender will not request or
accept adequate protection or any other relief in connection with such DIP
Financing except as set forth in Section 4(d) below, (iv) to the extent the
aggregate principal amount such DIP Financing does not exceed the DIP Cap, the
Junior Lender will subordinate (and will be deemed hereunder to have
subordinated) the Liens securing the Junior Obligations (A) to the Liens
securing such DIP Financing (the "DIP Liens") on the same terms (but on a basis
junior to the Liens of the Senior Lender) as the Liens of the Senior Lender are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), and (B) to any "replacement Lien" granted to the
Senior Lender as adequate protection of its interests in the Collateral (the
"Senior Adequate Protection Lien"), provided that, to the extent the aggregate
principal amount such DIP Financing is in excess of the DIP Cap, such excess
amount shall be subordinated to the Junior Obligations and (v) subject to
Section 4(d) below, the Junior Lender shall not contest or oppose in any manner
any adequate protection provided to the Senior Lender as adequate protection of
its interests in the Collateral, or any DIP Financing, and shall be deemed to
have waived any objections to such adequate protection, or DIP Financing,
including, without limitation, any objection alleging such Obligor’s failure to
provide "adequate protection" of the interests of the Junior Lender in the
Collateral, provided, for purposes of the consents and limitations set forth in
clauses (i) through (v) of this Section, that the DIP Financing does not by its
express terms require such Obligor to (x) propose a specific plan of
reorganization, or (y) sell substantially all of such Obligor’s assets, other
than as a result of and after the occurrence of an event of default under such
DIP Financing. It is understood and agreed that the foregoing provisions of this
Section 4(b) shall not limit the right of the Junior Lender to object to any
motion regarding DIP Financing but only (x) to the extent that the DIP Financing
contravenes the requirements of this Section 4(b), or (y) such objection is
based upon the Junior Lender’s rights under Section 4(j).
(c)    Relief From the Automatic Stay. The Junior Lender agrees that it will not
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding unless the Senior Lender requests relief from such stay.
(d)    Adequate Protection. Notwithstanding the foregoing provisions in this
Section 4, in any Insolvency Proceeding, if the Senior Lender is granted
adequate protection in the form of Senior Adequate Protection Liens, the Junior
Lender may seek (and the Senior Lender may not oppose) adequate protection of
its interests in the Collateral in the form of (i) a "replacement Lien" on the
additional collateral subject to the Senior Adequate Protection Liens (the
"Junior Adequate Protection Lien"), which Junior Adequate Protection Lien, if
granted, will be subordinate to all Liens securing the Senior Obligations
(including, without limitation, the Senior Adequate Protection Liens) and any
Liens securing debtor-in-possession financing (whether or not constituting DIP
Financing) on the same basis as the other Liens securing the Junior Obligations
are so subordinated under this Agreement (provided that any failure of the
Junior Lender to obtain such Junior Adequate Protection Liens shall not impair
or otherwise affect the agreements, undertakings and consents of the Junior
Lender pursuant to Section 4(b) and (ii) superpriority claims under Section
507(b) of the Bankruptcy Code junior in all respects to the superpriority claims
granted under Section 507(b) of the Bankruptcy Code to the Senior Lender on
account of any of the Senior Obligations or granted under Section 364(c)(1) of
the Bankruptcy Code with respect to any debtor-in-possession financing (whether
or not constituting DIP Financing), provided that the inability of the Junior
Lender to receive any such Liens under Chapter 5 of the Bankruptcy Code or
proceeds thereof shall not affect the agreements and waivers set forth in this
Section 4; and provided, further, that the Junior Lender shall have irrevocably
agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, in any
stipulation and/or order granting such adequate protection, that any such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such junior
superpriority claims, and only after the Payment in Full of the Senior
Obligations.
(e)    Avoidance Issues. If the Senior Lender is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
an Obligor, because such amount was avoided or ordered to be paid or disgorged
for any reason including, without limitation, because it was found to be a
fraudulent or preferential transfer, any amount (a “Recovery”), whether received
as proceeds of security, enforcement of any right of setoff or otherwise, then
the Senior Obligations shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the Senior
Termination shall be deemed not to have occurred. The Junior Lender agrees it
shall not be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to the
Junior Lender shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
(f)    Asset Dispositions in an Insolvency Proceeding. The Junior Lender agrees
that it will not object to or oppose a Disposition of any Collateral securing
the Senior Obligations (or any portion thereof) free and clear of Liens or other
claims under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code, if the Senior Lender has consented to such or Disposition of
such assets, as long as (a) the Maximum Senior Principal Amount is reduced by an
amount equal to the proceeds of such Disposition received and retained by the
Senior Lender on account of the Senior Obligations which are used to pay the
principal or face amount, as applicable, of the Senior Obligations, and (b)
pursuant to a court order the Liens of the Junior Lender attach to the net
proceeds of such Disposition with the same priority and validity as the Liens
held by the Junior Lender in such Collateral, provided that the Junior Lender is
not deemed to have waived any rights to credit bid on the Collateral in any such
Disposition in accordance with Section 363(k) to the extent such credit bid
includes cash in an amount sufficient to cause the Senior Obligations to be
immediately Paid in Full. The Junior Lender waives any claim it may now or
hereafter have arising out of the Senior Lender's election in any proceeding
instituted under Chapter 11 of the Bankruptcy Code of the application of Section
1111(b)(2) of the Bankruptcy Code.
(g)    No Waivers of Rights. Nothing contained herein shall prohibit or in any
way limit the Senior Lender from objecting in any Insolvency Proceeding or
otherwise to any action taken by the Junior Lender, including the seeking by the
Junior Lender of adequate protection (other than as provided for in Section
4(d)); provided, however, the Senior Lender agrees not to initiate or prosecute
or join with any Person to initiate or prosecute any claim, action or other
proceeding challenging the enforceability, validity, priority or perfected
status of any Liens on assets securing the Junior Obligations.
(h)    Plans of Reorganization. The Junior Lender shall not support or vote in
favor of any plan of reorganization (and shall vote and shall be deemed to have
voted to reject any plan of reorganization) unless such plan (i) pays off, in
cash in full, all Senior Obligations (other than Excess Senior Obligations) or
(ii) is accepted by the Senior Lender. To the extent that the Junior Lender
attempts to vote or votes in favor of any plan or reorganization in a manner
inconsistent with this Section 4(h), the Junior Lender irrevocably agrees that
(A) the Senior Lender may be, and may be deemed, an “authorized agent” of such
party under Bankruptcy Rules 3018(c) and 9010, (B) the Senior Lender is
irrevocably appointed the Junior Lender’s attorney in fact, coupled with an
interest, to vote on the Junior Lender’s behalf in such proceedings with respect
to the Junior Obligations, and (C) the Senior Lender shall be authorized and
entitled to submit a superseding ballot or vote, as the case may be, on behalf
of the Junior Lender that is consistent herewith.
(i)    Other Matters. In the event of any Insolvency Proceeding involving an
Obligor, all proceeds of Collateral (including, without limitation, any
Distribution which would otherwise, but for the terms hereof, be payable or
deliverable in respect of the Junior Obligations) shall be paid or delivered
directly to the Senior Lender (to be held and/or applied by the Senior Lender in
accordance with the Senior Loan Agreement) until all Senior Obligations are Paid
In Full before any of the same shall be made to one or more of the Junior
Lenders on account of any Junior Obligations, and the Junior Lender irrevocably
authorizes, empowers and directs any debtor, debtor in possession, receiver,
trustee, liquidator, custodian, conservator or other Person having authority to
pay or otherwise deliver all such Distributions in respect of any Junior
Obligations to the Senior Lender, provided that the foregoing provision shall
not apply to Distributions made in respect of the Junior Obligations pursuant to
a plan of reorganization under the Bankruptcy Code with respect to such Obligor
which has received the affirmative vote of the Senior Lender and which has been
confirmed pursuant to a Final Order or to any Reorganization Securities received
by the Junior Lender in accordance with this Section 4(i). Nothing in this
Agreement prohibits or limits the right of a Junior Lender to receive and retain
any debt or equity securities that are issued by a reorganized debtor pursuant
to a plan of reorganization or similar dispositive restructuring plan in
connection with an Insolvency Proceeding (such debt or equity securities,
"Reorganization Securities").
(j)    Rights as Unsecured Lenders. In any Insolvency Proceeding, to the extent
not prohibited by and in all respects consistent with this Agreement, the Junior
Lender may take any action, file any pleading, appear in any proceeding and
exercise rights and remedies whether as an unsecured lender or otherwise. In any
Insolvency Proceeding, to the extent not prohibited by and in all respects
consistent with this Agreement, the Senior Lender may take any action, file any
pleading, appear in any proceeding and exercise rights and remedies whether as
an unsecured lender or otherwise.
Section 5.     Representation and Warranties. Each of the Secured Creditors
represents and warrants as follows:
(a)    Enforceability. This Agreement is the legal, valid and binding obligation
of the respective Secured Creditors enforceable in accordance with its terms.
(b)    No Conflict. The execution, delivery and performance by either of the
Secured Creditors of this Agreement do not and will not contravene (i) any law,
treaty, rule, regulation, order or determination of an arbitrator, court or
other governmental authority or regulatory body or any franchise, license,
lease, permit, certificate, authorization, qualification, easement, right of
way, or other right or approval binding on either of the Secured Creditors or
any of their property or (ii) any material contract to which it is a party or by
which its property is bound.
(c)    Consents and Filings. No consent, authorization or approval of, or filing
with or other act by, either of the Secured Creditors or any governmental
authority or regulatory body or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement, except those that have been obtained.
(d)    No Judgments or Litigation. No judgments, orders, writs or decrees are
outstanding against either of the Secured Creditors, nor is there now pending
or, to the knowledge of either of the Secured Creditors after due inquiry, any
threatened litigation, contested claim, investigation, arbitration, or
governmental proceeding by or against either of the Secured Creditors that
purports to affect the legality, validity or enforceability of this Agreement or
the consummation of the transactions contemplated hereby.
(e)    Acceptance. Both the Senior Lender and the Junior Lender, by their
execution and delivery of this Agreement, have accepted this Agreement.
Section 6.     Junior Lender Purchase Option.
(a)    Purchase Notice. Upon (i) an acceleration of the Senior Obligations or
the taking of any Enforcement Action by the Senior Lender, (ii) a payment
default under the Senior Loan Agreement that is not cured by the Borrower or
waived by the Senior Lender within 60 days of its occurrence, or (iii) the
commencement of an Insolvency Proceeding, the Junior Lender shall have the
option, but not the obligation, to purchase all, but not less than all, of the
Senior Obligations owing to the Senior Lender from the Senior Lender, and assume
all, but not less than all, of the then existing funding commitments under the
Senior Loan Agreement by giving a written notice (the "Purchase Notice") to the
Senior Lender no later than 15 Business Days after the Junior Lender has
knowledge of any event set forth in clause (i), (ii), or (iii) above. A Purchase
Notice once delivered shall be irrevocable.
(b)    Purchase Option Closing. On the date specified by the Junior Lender in
the Purchase Notice (which shall not be more than 30 days after the receipt by
the Senior Lender of the Purchase Notice), the Senior Lender shall sell to the
Junior Lender, and the Junior Lender shall purchase from the Senior Lender, all,
but not less than all, of the Senior Obligations (other than Excess Senior
Obligations), and the Senior Lender shall assign to the Junior Lender, and the
Junior Lender shall assume from the Senior Lender all, but not less than all, of
the then existing funding commitments under the Senior Loan Agreement.
(c)    Purchase Price. Such purchase and sale shall be made by execution and
delivery by the Secured Creditors of an Assignment Agreement in form and
substance satisfactory to the Secured Creditors. Upon the date of such purchase
and sale, the Junior Lender shall (a) pay to the Senior Lender as the purchase
price therefor the full amount of all the Senior Obligations (other than Excess
Senior Obligations) then outstanding and unpaid (including principal, interest,
fees, prepayment premiums, indemnities and expenses, including, without
limitation, reasonable attorneys' fees and legal expenses). Such purchase price
shall be remitted by wire transfer of immediately available funds to such bank
account of the Senior Lender in New York, New York, as the Senior Lender may
designate in writing to the Junior Lender for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Junior Lender to the bank account
designated by the Senior Lender are received in such bank account prior to
1:00 p.m., New York City time, and interest shall be calculated to and including
such Business Day if the amounts so paid by the Junior Lender to the bank
account designated by the Senior Lender are received in such bank account later
than 1:00 p.m., New York City time.
(d)    Nature of Sale. Such purchase and sale shall be expressly made without
representation or warranty of any kind by the Senior Lender as to the Senior
Obligations or otherwise and without recourse to the Senior Lender, except for
representations and warranties as to the following: (i) the amount of the Senior
Obligations being purchased (including as to the principal of and accrued and
unpaid interest on such Senior Obligations, fees and expenses thereof), (ii)
that the Senior Lender owns the Senior Obligations free and clear of any Liens
and (iii) that the Senior Lender has the full right and power to assign the
Senior Obligations and such assignment has been duly authorized by all necessary
partnership action by the Senior Lender.
(e)    Notice of Election to Purchase. The Senior Lender shall not complete any
Disposition in connection with any Enforcement Action, as long as the Senior
Lender shall have received a Purchase Notice, the purchase and sale of the
Senior Obligations provided for in this Section 6 shall have closed within 30
days of the Senior Lender's receipt of such Purchase Notice and the Senior
Lender shall have received payment in full of the Senior Obligations (other than
Excess Senior Obligations) as provided for in Section 6(c) within such 30 day
period.
Section 7.    Certain Matters of Construction. The words "hereof", "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and section references are to this Agreement unless otherwise
specified. For purposes of this Agreement, the following additional rules of
construction shall apply: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter, (b) the term
"including" shall not be limiting or exclusive, unless specifically indicated to
the contrary, (c) all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations and
(d) unless otherwise specified, all references to any instruments or agreements,
including references to any of this Agreement and any other documents, shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof, in each case, made in accordance with the terms
hereof.
Section 8.     Termination. This Agreement shall terminate and cease to be of
any further force or effect upon the Payment in Full of the Senior Obligations
(the occurrence of the foregoing being referred to herein as “Senior
Termination”).
Section 9.    Benefit of Agreement. Nothing in this Agreement, express or
implied, shall give or be construed to give to any Person any legal or equitable
right, remedy or claim under this Agreement or any covenant or provision herein
contained, all such covenants and provisions being for the sole benefit of the
parties hereto.
Section 10.    Notices. Except as otherwise provided herein, all notices and
other communications provided for hereunder shall be made in the manner and to
the address set forth for the Senior Lender in the Senior Loan Agreement and the
address set forth for the Junior Lender in the Junior Loan Agreement) or to such
other address as the Senior Lender or the Junior Lender may specify to the other
party in the manner required hereunder.
Section 11.    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and
signed by the party to be charged thereby, and then any such amendment or waiver
shall be effective only to the extent set forth therein.
Section 12.    Delays; Partial Exercise of Remedies. No delay or omission of the
Senior Creditors to exercise any right or remedy hereunder shall impair any such
right or operate as a waiver thereof. No single or partial exercise by the
Senior Creditors of any right or remedy shall preclude any other or further
exercise thereof, or preclude the exercise of any other right or remedy.
Section 13.    Counterparts; Telecopied Signatures. This Agreement and any
waiver or amendment hereof may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Agreement may be executed and delivered by telecopier or
other electronic transmission all with the same force and effect as if the same
were a fully executed and delivered original manual counterpart.
Section 14.    Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 15.    Entire Agreement; Successors and Assigns; Interpretation. This
Agreement constitutes the entire agreement among the parties, supersedes any
prior written and verbal agreements among them with respect to the subject
matter hereof, and shall bind and benefit the parties and their respective
successors and permitted assigns. This Agreement shall be deemed to have been
jointly drafted, and no provision of it shall be interpreted or construed for or
against a party because such party purportedly prepared or requested such
provision, any other provision, or this Agreement as a whole.
Section 16.    SPECIFIC PERFORMANCE. EITHER SECURED CREDITOR IS HEREBY
AUTHORIZED TO DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT AT ANY TIME WHEN THE
OTHER SECURED CREDITOR SHALL HAVE FAILED TO COMPLY WITH ANY OF THE PROVISIONS OF
THIS AGREEMENT APPLICABLE TO IT.
Section 17.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.
Section 18.    SUBMISSION TO JURISDICTION.
(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OFTHE JUNIOR LENDER AND THE SENIOR LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE JUNIOR LENDER AND THE SENIOR LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT, ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF
THE JUNIOR LENDER AND THE SENIOR LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
(b)    Nothing in this Section 18 shall affect the right of either the Senior
Lender or the Junior Lender to serve legal process in any other manner permitted
by law or affect the right of the Senior Lender or Junior Lender to bring any
action or proceeding against the other party in the courts of any other
jurisdiction.
Section 19.    JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
[Remainder of page intentionally left blank; signature page follows.]




IN WITNESS WHEREOF, each of the Junior Lender and the Senior Lender has executed
this Agreement as of the date first set forth above.
JUNIOR LENDER:
SWK FUNDING LLC, in its capacity as Agent and sole initial Junior Lender


By: SWK Holdings Corporation, its sole Manager


By: /s/ Brett Pope
Name: Brett Pope
Title:   Chief Executive Officer


SENIOR LENDER:


ACF FINCO I LP




By: /s/ Oleh Szczupak
Name: Oleh Szczupak
Title: Vice President




ACKNOWLEDGMENT
Each of the undersigned hereby acknowledges the provisions of the foregoing
Intercreditor Agreement and agrees to abide by the terms thereof.
Each of the undersigned will, at any time and from time to time, promptly
execute and deliver all further instruments and documents, and take all further
action, that the Senior Lender or the Junior Lender may reasonably request to
protect any right or interest granted or purported to be granted hereby or by
the foregoing Intercreditor Agreement to the Senior Lender or the Junior Lender
or to enable the Senior Lender or the Junior Lender to exercise and enforce its
rights and remedies hereunder or thereunder.
HOOPER HOLMES, INC.,
a New York corporation




By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title: President




HOOPER WELLNESS, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    President




JEFFERSON ACQUISITION, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    President


HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company
By: Hooper Homes, Inc.,
its sole Manager


By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    President of Hooper Homes, Inc.




HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title: President




MID-AMERICA AGENCY SERVICES, INCORPORATED,
a Nebraska corporation




By: /s/ Henry E. Dubois
Name: Henry E. Dubois    
Title: President




TEG ENTERPRISES, INC.,
a Nebraska Corporation




By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title: President




HOOPER KIT SERVICES, LLC,
a Kansas limited liability company,
formerly known as Heritage Labs International, LLC


By: Hooper Homes, Inc.,
its sole Member


By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    President of Hooper Homes, Inc.



Page 1 of 1